Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Phillip James Williams appeals the district court’s judgment in a criminal case pursuant to the Fair Sentencing Act. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s judgment. See United States v. Williams, 4:09-cr-00073-TLW-1 (D.S.C. Aug. 16, 2013); see also 18 U.S.C. *245§ 3582(c) (2012); United States v. Black, 737 F.3d 280, 286-87 (4th Cir.2013); United States v. Fraley, 988 F.2d 4, 6-7 (4th Cir.1993); Fed.R.Crim.P. 35. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.